Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 14, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145833                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 145833
                                                                    COA: 296631
                                                                    Oakland CC: 2009-225570-FC
  JOHNNY ALLEN HARRIS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 19, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the defendant was prejudiced by the
  admission of Dr. Carrie Ricci’s diagnosis that the complainant was the victim of child
  sexual abuse, and whether the defendant is entitled to a new trial. The parties shall file
  supplemental briefs within 42 days of the date of this order.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 14, 2012                   _________________________________________
           p1211                                                               Clerk